Citation Nr: 1642125	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  11-04 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 70 percent prior to March 14, 2012, for a psychiatric disability, to include posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel





INTRODUCTION

The Veteran had active duty in the U.S. Army from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for PTSD with major depressive disorder and assigned an initial 30 percent disability rating.  In a November 2011 decision, the RO increased the disability rating to 70 percent, effective October 23, 2008, the date of the Veteran's claim for service connection.  In an August 2016 decision, the RO increased the disability rating to 100 percent, effective March 14, 2012.  Given that for the period prior to March 14, 2012, this does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board for this period.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

On and after October 23, 2008, the Veteran's PTSD with major depressive disorder resulted in total occupational and social impairment.


CONCLUSION OF LAW

On and after October 23, 2008, the criteria for a disability rating of 100 percent for PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. 
 § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2015).

The Veteran's service-connected PTSD with major depressive disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that Diagnostic Code, a 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.
A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2015).

The Veteran's service-connected PTSD with major depressive disorder is currently rated as 70 percent disabling for the period on appeal.  Therefore, to warrant a higher disability rating, the evidence must show total occupational and social impairment.  Upon review, the Board concludes that the evidence demonstrates that since October 23, 2008, the manifestations of the Veteran's PTSD with major depressive disorder were productive of total occupational and social impairment, with symptoms such as gross impairment in thought processes or communication, persistent auditory, visual, and tactile hallucinations, grossly inappropriate behavior, persistent danger of hurting self, intermittent ability to perform activities of daily living, and reality testing.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Significantly, in November 2008, the Veteran experienced suicidal ideation and a gesture, depression, hypervigilance, sleep disturbances, alcohol abuse, flashbacks, intrusive memories, suspiciousness, irritability and anger, sadness, anxiousness, worthlessness, excessive guilt, "feelings of unreality," indecisiveness, impaired memory and concentration, appetite decrease, low energy, isolation, anxiety attacks, anhedonia, and auditory and visual hallucinations.       

The Veteran underwent a VA examination in February 2009.  The Veteran reported isolation, suicidal ideation, alcohol abuse, and depression.  He was noted to be clean, oriented, having normal memory, and having unremarkable thought processes with no delusions.  The examiner reported that the Veteran experienced hypervigilance, avoidance, isolation, anhedonia, exaggerated startle response, and headaches.  The Veteran reported sleep disturbances, nightmares, anger issues (including shooting at someone who angered him about 10 years prior, and only not killing the person because his gun jammed), road rage, wanting to kill someone with a knife, collecting an arsenal of weapons, quitting hunting as he did not trust himself around weapons, threatening his former boss and coworkers, wanting to ram his car into a truck, and having retired in 2004. The examiner did not inquire, based on the notes, whether or not the Veteran experienced any hallucinations. 

Also significantly, a March 13, 2009 private evaluation noted that the Veteran experienced visual hallucinations, sleep disturbances, social isolation, exaggerated startle response, hypervigilance, anger and irritability, having a "short fuse," suicidal impulses, thoughts, and gestures, depression, hopelessness, inability to express his feelings to others, hypersensitivity, nightmares, and total occupational impairment.    

A March 14, 2012 letter from a treatment provider related that the Veteran, a "longstanding client," has had "recurring auditory and visual hallucinations," in addition to a "significant psychiatric impairment," impaired judgment, reality testing, and extreme difficulties with interpersonal relationships, and was totally occupationally impaired. 

The Veteran underwent a VA psychiatric examination in May 2015.  The examiner noted that the Veteran experienced total social and occupational impairment, with repeated memories of the experience, repeated dreams, flashbacks, avoidance, physical reaction to memories of the stressor, having strong negative feelings about himself and others, feelings of guilt, strong negative feelings, loss of interest in activities, feelings of distance from others, neglect of personal appearance and hygiene, isolation, inability to experience positive feelings, angry outbursts and aggression, hypervigilance, exaggerated startle reflex, sleep disturbances, depressed mood, low energy and fatigue, poor concentration and decision-making, feelings of hopelessness, as well as auditory, visual, and tactile hallucinations.  

In sum, the Veteran's medical treatment records have shown consistent symptoms throughout the period on appeal.  The medical records show that he experienced suicidal thoughts, irritability, frustration, withdrawal, isolation, depression, hopelessness, lack of motivation, anxiety, restlessness, and consistent visual and auditory hallucinations, alcohol abuse, impaired judgment, reality testing, extreme difficulties with interpersonal relationships, near-total and total social and occupational impairment, hypervigilance, sleep disturbances, and anger issues.  None of the physicians, psychologists, and examiners varied as to the description of the Veteran's symptoms and their severity, and were consistent as to him experiencing hallucinations throughout the period on appeal (he was already experiencing visual and auditory hallucinations in November 2008, as he was presumably two weeks prior, when he filed his claim for compensation). 

As such, a 100 percent disability rating for PTSD with major depressive disorder is warranted for the entire period on appeal.
  
The medical and employment evidence shows that the Veteran was unemployable, and only sporadically employed, since October 23, 2008.  A February 23, 2016 rating decision granted the Veteran Individual Unemployability (TDIU) accordingly based on the evidence on file.  As such, the issue of TDIU is not before the Board.

The Board notes that this is the highest evaluation available under this (or any) Diagnostic Code.  The Board also underscores that the Veteran is in receipt of TDIU, effective October 23, 2008.  It is important for the Veteran to understand that the 100 percent rating, and the TDIU rating, reflect the severity of the social and occupational impairment caused by his psychiatric condition, and it is impossible for him to obtain compensation higher than what he currently receives.  As such, a discussion of considerations other than the rating at hand is unnecessary.


ORDER

Entitlement to a rating of 100 percent for PTSD with major depressive disorder is granted for the entire period on appeal.





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


